Mr. Justice Carter delivered the opinion of the court: Appellant objected in the county court of Macon county to items of road and bridge taxes in two towns. Its objections were overruled and judgment was entered, from which it appealed. The highway commissioners of South Wheatland township, in said county, assessed thirty-six cents on the $100 for road and bridge purposes under section 13 of the Road and Bridge áct and an additional twenty-five cents under section 14 of said act, certifying as the reason for this additional levy of twenty-five cents that it was “needed in view of certain contingencies, to-wit, a bridge near the residence of L. M. Gray.” The record shows that this additional levy was consented to, in writing, by the board of town auditors and assessor. The commissioners of highways of the town of Decatur levied thirty-six cents on the $ioo valuation for road and bridge purposes under section 13 of the Road and Bridge act and certified to an additional levy of twenty-five cents under section 14 of said act, for the following reasons, to-wit: “For a new bridge over Sangamon river at site of County bridge, estimated cost $16,000, and for repairs on south approach to Wykoff bridge, estimated cost $5000, of which Decatur township shall bear one-half of expense and we will petition the Macon county board for the other half.” The board of town auditors and assessor of this town consented, in writing, to this additional levy. We think the reasons given for the additional assessment under section 14 by the highway commissioners of the town of Decatur fully complied with the requirements of said section. The reason given in the certificate of the highway commissioners of the township of South Wheat-land is not aptly stated and perhaps not clear as to whether the levy was for a new bridge or for repairing an existing bridge near the residence of L. M. Gray. We are, how7 ever, of the opinion that the reason given satisfies the provisions of said section 14. The arguments of counsel for appellant as to why these additional levies do not comply with section 14 and other sections of the Road and Bridge law have been considered and fully answered in the. following cases: People v. Cairo, Vincennes and Chicago Railway Co. (ante, p. 286,) People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 423,) and People v. Chicago Great Western Railroad Co. (ante, p. 414.) The judgment of the county court will be afiirmed. Judgment affirmed.